DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (US 2018/0037798) in view of Lewis et al. (US 2013/0172450), both cited by applicant.
  	With respect to claim 16 (composition claim), Mishra discloses a  lost circulation treatment composition comprising: an acid responsive polymer comprising at least one monomer, at least one comonomer [0030-0033], and at least one crosslinker [0038-0040]; and a carrier fluid comprising water [0021]. See also [0035-0041] for polymer swelling due to exposure to carbon dioxide.
 	However, the reference fails to explicitly teach a carbonate-based solvent for hydrolyzing downhole to release carbon dioxide as called for in the claim. The term “for hydrolyzing downhole to release carbon dioxide” is considered intended use, and a prior art reference having such carbonate-based solvent would satisfy this limitation as the combination of materials would produce this property/feature.
	Lewis et al. teaches a method that includes cementing a subterranean formation using a composition including a carbonate ester solvent selected from the group consisting of dimethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, glycerol carbonate, and combinations thereof, and hydrolyzing the carbonate ester solvent [0017-0019], such hydrolyzation is known.to generate carbon dioxide. 
 	It would be considered obvious to one of ordinary skill in the art to have provided the feature of Lewis et al. in the method of Mishra in order to provide the carbon dioxide needed for swelling at least a portion of the polymer in the lost circulation zone.  

	With respect to claim 17, Mishra teaches wherein the monomer is selected from the group as claimed. [0030-0033] 

	With respect to claim 18, Mishra teaches wherein the comonomer is an alkene or mono- vinyl as claimed. [0030-0033] 

	With respect to claim 19, Mishra teaches the crosslinker as claimed. [0038-0040] 

	With respect to claim 20, Mishra fails to teach a carbonate ester solvent selected from the group consisting of dimethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, glycerol carbonate, and combinations thereof, and hydrolyzing the carbonate ester solvent to generate carbon dioxide; as called for in the claim. 
 	Lewis et al. teaches a method that includes cementing a subterranean formation using a composition including a carbonate ester solvent selected from the group consisting of dimethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, glycerol carbonate, and combinations thereof, and hydrolyzing the carbonate ester solvent [0017-0019], such hydrolyzation is known.to generate carbon dioxide. 
 	It would be considered obvious to one of ordinary skill in the art to have provided the feature of Lewis et al. in the method of Mishra in order to provide the carbon dioxide needed for swelling at least a portion of the polymer in the lost circulation zone.  

 	
Allowable Subject Matter
Claims 1-15 are allowed.

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. Applicant argues the combination of references fails to teach “a carbonate-based solvent for hydrolyzing downhole to release carbon dioxide” as called for in claim 16. Claims 16-20 are compositional claims. Independent claim 16 refers to a carbonate-based solvent, which is met by the combination of Mishra and Lewis. See above rejection of claim 16. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        5/6/2022